Determination unanimously confirmed without costs and petition dismissed. Memorandum: The determination of re*979spondent that petitioner violated inmate rule 113.12 (7 NYCRR 270.2 [B] [14] [iii]), which prohibits the use of a controlled substance, is supported by substantial evidence (see, Matter of Lahey v Kelly, 71 NY2d 135, 138; Matter of Perez v Coombe, 226 AD2d 1131). We have reviewed petitioner’s remaining contention and conclude that it is without merit (see, Matter of McPhee v Coombe, 233 AD2d 963, lv dismissed 89 NY2d 1026). (CPLR art 78 Proceeding Transferred by Order of Supreme Court, Wyoming County, Dadd, J.) Present—Green, J. P., Law-ton, Doerr, Balio and Boehm, JJ.